Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, is dependent upon a cancelled claim 19.  For examination purposes, claim 20 will be treated as if it depends from claim 1.
Claim 24 recites “wherein the IOP sensor is radially closer to an optic optical axis than the antenna and/or than an electronics module of the sensor housing”.  
An electronics module was not previously described and no structure that forms the electronics module has not been described in claims 24 or from 1 in which it depends. Therefore, it is unclear what applicant regards as an electronics module. Appropriate clarification is required.
Claim 28 recites “wherein a portion of the antenna is embedded in the central region and a portion extends above the central region to form a raised annular antenna region. Applicant should 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg et al. (US 6,443,893) in view of Leonardi (EP 2 763 581; provided in Applicants IDS).
Referring to claim 1, Schnakenberg et al. discloses an intraocular lens (“IOL”)(col. 2 line 66, lens 8), comprising: a central portion that includes an optic(Fig. 2, optical part 9); a housing (col. 3 lines 3, 29-31 and 33 discloses that pressure sensors 10, can be designed using surface micromechanics and that the microcomponents are encapsulated (housed) in polydimethylsiloxane) that includes an intraocular pressure (“IOP”) sensor(pressure sensor 10); an annular antenna(coil, 15 Fig. 2) in communication with the housing(the coil 15/antenna is connected to telemetry electronics, 11 which is part of the measuring device,6 which is all part of the encapsulation element(polydimethylsiloxane ‘housing’), wherein the housing and antenna are secured to the central portion(see Fig. 2, where encapsulation encompassing the coil and are secured to each other and therefore all are secured to the central portion), and wherein the annular antenna(coil, 15) is disposed around a periphery of the central portion(see Fig. 2); and a peripheral haptic portion(Fig. 2, haptic threads 13) disposed radially outside of the central portion(haptic threads, 13 are disposed radially outside the central portion, Fig. 2).
Schnakenberg et al. lacks a detailed description of the sensor housing being encased in a sealed pouch and wherein the sealed pouch is made of a barrier film.
Leonardi teaches wherein the sensor housing is encased in a sealed pouch, and wherein the sealed pouch is made of a barrier film (sensor is disclosed in a cavity of the lens that is filled with a gel(seal) that provides a tight contact to the surface of the eye(paragraph 20), the gel or filler provides a barrier/can be considered the barrier film that creates the pouch) for the purpose of not interfering with the pressure measurement that the sensor provides).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing of Schnakenberg et al. to be encased in a sealed pouched made of a barrier film as taught in Leonardi in order to ensure the sensor is capable of measuring the intraocular pressure and protect the sensor from other elements in the eye by providing the seal.
Referring to claim 8, as applied to claim 1 above, Schnakenberg et al. discloses an IOP sensor, but lacks a detailed description of the IOP sensor comprising at least one of a capacitive sensor or a piezoresistive sensor. 
Leonardi teaches an intraocular pressure sensor in the same field of endeavor that comprises a capacitive sensor or a piezo-resistance pressure sensor (paragraph 41) for the purpose of providing measurements for the intraocular pressure in the eye (paragraph 39).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the pressure sensor of Schnakenberg et al. to be a capacitive sensor or a piezoresistive sensor in order to provide accurate measurements of the intraocular pressure in the eye. 
Referring to claim 15, as modified in claim 1 above, Schnakenberg et al. discloses a portion of the sensor housing is secured to the peripheral portion (Fig. 2, shows the sensor being secured to the peripheral portion of the IOL).
Referring to claim 27, as modified in claim 1 above, Schnakenberg et al. discloses a sensor housing. 
Schnakenberg et al. lacks a detailed description of the sensor housing disposed in the optic, but does not extend to an optical axis of the optic.
Leonardi teaches in the same field of endeavor a sensor housing disposed in the optic, but does not extend to an optical axis of the optic (Figs. 1 and 5a, shows the optic as the inner circle formed by antenna 4, sensor 2 and gel surface 100 do not extend to the optical axis).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing of Schnakenberg et al. to have the sensor housing disposed in the optic, but not extend to an optical axis as taught in Leonardi in order to not obstruct the vision of the patient as the lens is adjusted while eye. 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg et al. (US 6,443,893) in view of Leonardi (EP 2 763 581; provided in Applicants IDS) as applied in claim 1 above, and further in view of Farandos et al. (Contact Lens Sensors in Ocular Diagnostics, NPL provided in the applicants IDS).

Referring to claim 2, as modified in claim 1 above, Schnakenberg et al. lacks a detailed description of wherein the housing is mounted to an anterior surface of the central portion.
Farandos et al. teaches in the same field of endeavor the housing that is mounted to an anterior surface of the central portion (Figs. 1a-1c shows the housing mounted on the anterior surface of the bottom lens layer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the housing of modified Schnakenberg et al. to be mounted to an anterior 
Referring to claim 3, modified Schnakenberg et al. lacks a detailed description of the annular antenna being mounted to the anterior surface of the central portion. 
Farandos et al. discloses an annular antenna mounted to the anterior surface of the central portion of the bottom layer (Figs.1a-1c shows the annular antenna mounted to the anterior surface of the central portion of the bottom lens layer). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the annular antenna of modified Schnakenberg et al. to be mounted on the anterior surface of the central portion as taught by Farandos et al. in order to provide a barrier between the antenna and the natural eye in order to protect the eye from any potential malfunction of the electrical components.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg et al. (US 6,443,893) in view of Leonardi (EP 2 763 581; provided in Applicants IDS) as applied in claim 1 above, and further in view of Adams et al. (WO 2017/210316; provided in applicants IDS).

Referring to claim 6, as applied to claim 1 above, modified Schnakenberg et al. teaches the sensor and other components being encapsulated in a polydiorganosiloxane (col. 3 lines 29-31).
Modified Schnakenberg et al. lacks a detailed description of the housing being a hermitically sealed package. 
Adams et al. teaches a housing that is a hermetically sealed package (paragraph 96***) for the purpose of ensuring long term biocompatibility and eliminate the risk of ocular fluids coming in contact with the electronic components (paragraph 98).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the housing of Schnakenberg et al. to include a hermetically sealed package as taught in Adams et al. in order to ensure long term biocompatibility and eliminate the risk of ocular fluids coming in contact with the electronic components. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg et al. (US 6,443,893) in view of Leonardi (EP 2 763 581; provided in Applicants IDS) as applied in claim 1 above, and further in view of Kreiner et al. (US 6,796,942).

Referring to claim 7, as applied to claim 1 above, modified Schnakenberg et al. lacks a detailed description of the housing comprising an electronic module. 
Kreiner et al. teaches a housing that comprises an electronic module (sensor 5, and an electronic module 4; Fig. 7) for the purpose of providing the electronic components that are protected from the natural fluids in the eye.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the housing of Schnakenberg et al. to comprise an electronic module as taught in Kreiner et al. in order to protect/seal the electronic components from the natural fluids in the eye. 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg et al. (US 6,443,893) in view of Leonardi (EP 2 763 581; provided in Applicants IDS) as applied in claim 1 above, and further in view of Wong et al. (US 2012/0238857).

Referring to claim 11, as applied to claim 1 above, modified Schnakenberg et al. discloses an annular antenna (coil, 15).
   Modified Schnakenberg et al. lacks a detailed description of the annular antenna comprising at least one of a titanium and nitinol coated with gold.
Wong et al. teaches an annular antenna (paragraph 94, Fig. 6 discloses a loop antenna that is a paralyene coated 76µm nickel-titanium wire with 50µm gold coating).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the annular antenna of Schnakenberg et al. to comprise a titanium and nitinol coated with gold as taught in Wong et al. in order to help promote the communication of the electrical components to the external device.
 Referring to claim 12, as applied to claim 1 above, modified Schnakenberg et al. discloses an annular antenna. 
Modified Schnakenberg et al. lacks a detailed description of the annular antenna having a diameter from 5.0mm to 7.0mm.
Wong et al. discloses an annular antenna in the same field of endeavor that has an inner diameter across of 6mm(antenna 122 paragraph 53) for the purpose of allowing a clear aperture of at least about 6mm for vision through the IOL(paragraph 53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the annular antenna of Schnakenberg et al. to have the diameter from 5.0mm to 7.0mm as taught in Wong et al. in order to allow for a clear aperture for vision through the IOL. 

Claims 13, 16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg et al. (US 6,443,893) in view of Leonardi (EP 2 763 581; provided in Applicants IDS) as applied in claim 1 above, and further in view of Leonardi et al. (Wireless contact lens sensor for intraocular pressure monitoring: assessment on enucleated pig eyes, provided by applicant in IDS).

Referring to claim 13, as modified in claim 1 above, modified Schnakenberg et al. lacks a detailed description of wherein the annular antenna has a thickness of 25 microns to 100 microns.
 Leonardi et al. (Wireless contact lens…) teaches an implant in the same field of endeavor with an antenna that has a thickness of 25 microns to 100 microns(gold loop antenna that is 30microns thickness, page 434, col.3 paragraph 2).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the antenna of Schnakenberg et al. to be 30 microns as taught in Leonardi et al. in order to provide an overall lens that is less bulky and therefore more comfortable once implanted into the eye. 
Referring to claim 16, as modified in claim 1 above, modified Schnakenberg et al. lacks a detailed description of the sensor housing not extending beyond an anterior surface profile on the optic. 
Leonardi et al. discloses a sensor housing that does not extend beyond an anterior surface profile of the optic (Fig. 1 sensor housing, passive gages and the telemetry microprocessor does not extend beyond an anterior surface profile of the optic). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing of modified Schnakenberg et al. to not extend beyond an anterior surface profile on the optic as taught in Leonardi et al. in order to provide a lens that is more comfortable to the patient.
Referring to claim 23, as applied to claim 1 above, modified Schnakenberg et al. lacks a detailed description of the sensor housing being radially aligned with the optic such that a long axis of the sensor housing passes through an optical axis of the optic (Fig. 1, shows the sensor housing (black box) that is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing of Schnakenberg et al. to be radially aligned with the optic such that a long axis of the sensor housing passed through an optical axis of the optic as taught in Leonardi et al. in order to provide accurate reading of the intraocular pressure in the eye.
Referring to claim 24, as modified in claim 1 above, Schnakenberg et al. lacks a detailed description of the IOP sensor being radially closer to an optic optical axis than the antenna and/or than an electronics module of the sensor housing. 
Leonardi et al. discloses wherein the IOP sensor is radially closer to an optic optical axis than the antenna (See Fig. 1 shows the antenna and the sensor (passive gages and telemetry microprocessor) which is radially closer to an optic optical axis).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Schnakenberg et al. to be radially closer to an optical axis that the antenna as taught in Leonardi et al. in order to provide accurate reading of the intraocular pressure in the eye.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg et al. (US 6,443,893) in view of Leonardi (EP 2 763 581; provided in Applicants IDS) as applied to claim 1 above, and further in view of Elsheikh et al. (US 9,247,877).

Referring to claim 17, as applied to claim 1 above, modified Schnakenberg et al. discloses a sensor housing.
Modified Schnakenberg et al. lacks a detailed description of the housing disposed in a cavity formed in the optic or that the cavity has a depth of 0.1mm to 0.6mm.
 Elsheikh et al. discloses a contact in the same field of endeavor that comprises a cavity (Fig.  ) to house a pressure sensor (abstract) that has a depth of 0.1mm to 6mm (col. 16 lines 27-28 discloses the cavity is 0.16mm (Fig. 11 dimensions 240µm-80µm=160µm= 0.16mm)) for the purpose of providing a lens with the sensor components that fit inside a cavity so that the components are flush with the entire lens to provide a comfortable and secure fit of the lens in the eye. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the implant of Schnakenberg et al. to comprise a cavity to house the pressure sensor with a depth of 0.1mm to 6mm as taught in Elsheikh et al. in order to provide a lens with the sensor components that fit inside a cavity so that the components are flush with the entire lens to provide a comfortable and secure fit of the lens in the eye.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg et al. (US 6,443,893) in view of Leonardi (EP 2 763 581; provided in Applicants IDS) as applied to claim 1 above, and further in view of Etzkorn et al. (US 2014/0371560).

Referring to claim 20 as modified in claim 1 above, modified Schnakenberg et al. discloses a barrier film, but lacks a detailed description of the barrier film comprising at least one of polyvinylidene difluoride or Paralyene. 
Etzkorn et al. teaches a lens in the same filed of endeavor with electrical components and a substrate that comprises paralyene for the purpose of providing a material sufficient to structurally support the circuitry and/or electronics within the polymeric material (paragraph 31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the barrier film as taught in modified Schnakenberg et al. above, in order to provide a material for supporting the circuitry within the polymeric material. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg et al. (US 6,443,893) in view of Leonardi (EP 2 763 581; provided in Applicants IDS) and Etzkorn et al. (US 2014/0371560) as applied to claim 20 above, and further in view of Wong et al. (US 2012/0226133).

Referring to claim 21, as applied to claim 20 above, modified Schnakenberg et al. lacks a detailed description of the sealed pouch being filled with an inert incompressible fluid.
 Wong et al. teaches a sealed pouch being filled with an inert incompressible fluid (paragraph 88 teaches an implantable pressure sensor that can read pressure from all directions as a result of its compliant enclosure 246 that is filled with a liquid(inert incompressible fluid)) for the purpose of allowing pressure to be uniformly exerted on the pressure sensor. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sealed pouch of modified Schnakenberg et al. to be filled with an inert incompressible fluid as taught in Wong et al. in order to allow pressure to be uniformly exerted on the pressure sensor. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg et al. (US 6,443,893) in view of Leonardi (EP 2 763 581; provided in Applicants IDS) as applied to claim 1 above, and further in view of Beaton et al. (US 2017/0115511).

Referring to claim 28, as applied to claim 1 above, modified Schnakenberg et al. discloses an antenna. 
Modified Schnakenberg et al. lacks a detailed description of a portion of the antenna being embedded in the central region, and a portion extends above the central region to form a raised annular antenna region. 
Beaton et al. discloses a lens in the same field of endeavor that has a portion of the antenna embedded in the central region, and a portion extends above the central region to form a raised annular antenna region (claim 19, discloses submillimeter sized antennas are embedded on a first substrate and extend to a region corresponding to the optic zone).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the antenna of modified Schnakenberg et al. to be embedded in the central region and extend above the central region to form a raised annular antenna region as taught in Beaton et al. in order to provide the antenna with stability within the structure of the device. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg et al. (US 6,443,893) in view of Leonardi (EP 2 763 581; provided in Applicants IDS) and Wong et al. (US 2012/0226133).

Referring to claim 30, Schnakenberg et al. discloses a sensor housing (col. 3 lines 3, 29-31 and 33 discloses that pressure sensors 10, can be designed using surface micromechanics and that the microcomponents are encapsulated (housed) in polydimethylsiloxane) that includes an intraocular pressure (“IOP”) sensor (pressure sensor 10);  an electronics module (telemetry electronics, 11 and the measuring device, 6; are operably coupled to intraocular pressure sensor, 10), an annular antenna(coil, 15 Fig. 2) operable coupled to the electronics module (the coil 15/antenna is connected to telemetry 
Schnakenberg et al. lacks a detailed description of a sealed pouch made of a barrier film encasing the sensor housing, and an incompressible fluid in the sealed pouch with the intraocular pressure sensor. 
Leonardi teaches wherein the sensor housing is encased in a sealed pouch, and wherein the sealed pouch is made of a barrier film (sensor is disclosed in a cavity of the lens that is filled with a gel (seal) that provides a tight contact to the surface of the eye (paragraph 20), the gel or filler provides a barrier/can be considered the barrier film that creates the pouch) for the purpose of not interfering with the pressure measurement that the sensor provides).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing of Schnakenberg et al. to be encased in a sealed pouched made of a barrier film as taught in Leonardi in order to ensure the sensor is capable of measuring the intraocular pressure and protect the sensor from other elements in the eye by providing the seal.
Wong et al. teaches a sealed pouch being filled with an inert incompressible fluid (paragraph 88 teaches an implantable pressure sensor that can read pressure from all directions as a result of its compliant enclosure 246 that is filled with a liquid(inert incompressible fluid)) for the purpose of allowing pressure to be uniformly exerted on the pressure sensor. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sealed pouch of modified Schnakenberg et al. to be filled with an inert incompressible fluid as taught in Wong et al. in order to allow pressure to be uniformly exerted on the pressure sensor. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774